Filed 5/22/15 P. v. Bryant CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F067408
         Plaintiff and Respondent,
                                                                           (Super. Ct. Nos. VCF277833 &
                   v.                                                               VCF250786)

JACOB DAVID BRYANT,
                                                                                         OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Tulare County. Gary L.
Paden, Judge.
         Allan E. Junker, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-



*        Before Levy, Acting P.J., Peña, J. and Smith, J.
       Appellant, Jacob David Bryant, pled no contest in Tulare County Superior Court
case No. VCF2778331 to possession of a forged instrument (Pen. Code, § 470, subd. (d))
and admitted violating his probation in case No. VCF250786.2 Following independent
review of the record pursuant to People v. Wende (1979) 25 Cal. 3d 436, we affirm.
                      FACTUAL AND PROCEDURAL HISTORY
       On January 12, 2013, Bryant attempted to cash a forged check in the amount of
$210 at Eagle Mountain Casino in Tulare County. The check, however, did not have the
name of a bank on it and it was printed on regular paper. After he was detained, Bryant
admitted that he made the check himself. Bryant was on probation at the time.
       On January 15, 2013, the district attorney filed a complaint in case
No. VCF277833 charging Bryant with possession of a forged check (count 1/Pen. Code,
§ 475, subd. (a)) and uttering a forged check (count 2/§ 470, subd. (d)).
       On January 17, 2013, Bryant entered his no contest plea to the possession of a
forged instrument and admitted violating his probation in case No. VCF250786. On the
People’s motion, the court dismissed count 2 in case No. VCF277833.
       On April 19, 2013, the court denied Bryant’s oral motion to withdraw his pleas in
both cases.
       On May 24, 2013, in case No. VCF277833, the court placed Bryant on probation
for three years on the condition that he serve 185 days in local custody with credit for
12 days served. In case No. VCF250786, the court ordered him to serve a consecutive
180 days in local custody with credit for 147 days served. The court also dismissed a
misdemeanor case.



1      Unless otherwise indicated, further reference to case numbers are to Tulare County
Superior Court case numbers.
2      Bryant was on probation in case No. VCF250786 for his conviction by plea of possession
of methamphetamine (Health & Saf. Code, § 11377) on June 17, 2011.


                                              2.
       Bryant’s appellate counsel has filed a brief, which summarizes the facts with
citations to the record, raises no issues, and asks this court to independently review the
record. (People v. Wende, supra, 25 Cal. 3d 436.) Bryant has not responded to this
court’s invitation to submit additional briefing.
       Following an independent review of the record we find that no reasonably
arguable factual or legal issues exist.
                                          DISPOSITION
       The judgment is affirmed.




                                              3.